Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.

Response to Arguments
The office action is in response to the claims filed 10/19/2021.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “Applicant submits that neither Gutnik, Garden, Aich, nor any combination thereof, discloses, teaches, or suggests "a respective alimentary combination to be assembled by alimentary providers... a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths... a courier using a greedy algorithm process" as recited by amended claim 1,” Examiner respectfully disagrees. Regarding the amendment of “alimentary providers,” Examiner respectfully asserts that Gutnik teaches the user can be provided with several recommendations based on their request. For example, in at least [0035, 0044-0046] of Gutnik, the reference discloses a plurality of various restaurants can be provided to the user requesting information. Therefore, Examiner respectfully disagrees and asserts Gutnik discloses “alimentary providers.” Regarding the other limitations, see the assertions below.
Regarding Applicant’s assertion of “Here, Gutnik discusses how a user request could influence the personal meal recommendation for that user, such as a Paleo-diet restriction. While Gutnik does teach 
Regarding Applicant’s assertion of “Gutnik does not discuss quantity as taught in the instant disclosure. In the instant disclosure, a nutritionally guided order volume is described as "a number of orders received in a given period of time in that are generated pursuant to an alimentary instruction set, which may include one or more recommended nutritional quantities" (Specification, [0023], emphasis added). Gutnik's example of a Paleo- diet does not include a nutritional quantities,” Examiner respectfully disagrees. The statement is not a lexicographic definition and is merely a description of a preferred embodiment. As Applicant’s cited portion of the specification is merely a description and not a lexicographical definition, Examiner is able to interpret the claimed invention under the broadest reasonable interpretation of the claimed invention. Applicant is reminded that it is impermissible to import limitations from the specification into the claims. (See MPEP 2111.01(II)) If Applicant intends for the nutritionally guided order volume to be interpreted as discussed in the filed arguments, then the limitations used to highlight the differences must be claimed. As the narrow limitation is not claimed, the nutritionally guided order volume will be interpreted under the broadest reasonable interpretation of the claimed invention to include any nutritionally guided order volume, such as the nutritionally guided meal order of Gutnik. The claim requires a nutritionally guided order volume, and the Gutnik reference 
Regarding Applicant’s assertion of “Additionally, Gutnik does not teach anything related to using a "greedy algorithm process" or any process of the sort. Because Gutnik contains no teaching, suggestion, or motivation as to a "nutritionally guided process" or "greedy algorithm process"…, Applicant submits that Gutnik does not disclose, teach or suggest all elements of claim 1,” Examiner respectfully disagrees. Examiner has introduced the Ho reference to cure the deficiencies of Gutnik. Accordingly, Applicant’s arguments are moot. See the detailed combination below.
Regarding Applicant’s assertion of “According to the Examiner, the catered items mentioned in Garden are "guidance-free". However, by the definition, the instant disclosure defines "guidance-free" to mean "without regard to any kind of meal plan or instruction set". There is no evidence in Gutnik suggesting that catered items are "guidance free" as taught in the instant specification.,” Examiner respectfully disagrees. Primarily, the Gutnik reference discloses producing a catering recommendation for the group of individuals attending the event and even purchasing additional food specifically for people who have special dietary needs, such as being vegetarian, gluten free, or more (see at least [0076-0078] of Gutnik. Therefore, the Gutnik reference discloses producing recommendations for meals for both catered meals (i.e. guidance free) and additional food for individuals in the minority with their selections (i.e. nutritionally guided). Furthermore, regarding the Garden reference, Examiner respectfully disagrees with Applicant’s assertions because the Garden reference discloses a feature that, under consideration of the broadest reasonable interpretation of the claimed invention, is directed to a guidance free order volume. Garden teaches the food items produced for delivery can be both catered items and dish options including a vegetarian dish, dietary needs dish, special order item, custom item, and more. Therefore, the Garden reference also discloses determining both dietary needs and vegetarian dishes (i.e. nutritionally guided) and catered meals (i.e. guidance free order volume
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 20, the bounds of the claimed invention are unclear. In particular, claim 10, similarly recited in claim 20, recites “The method of claim 1, wherein optimizing the objective function further comprises performing a greedy algorithm.” There is no clear antecedent basis for the “wherein optimizing” of the objective function in claims 1 and 10. Therefore, the bounds of claim 10 are unclear because it is unclear what process occurs such that the objective function is being optimized initially and what subject matter of the claim is further narrowing said optimization. Furthermore, this limitation conflicts antecedently with independent claim 1, which recites performing the pairing process using a greedy algorithm. Claim 1 recites the following limitations “pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process” and “wherein pairing further comprises: generating an objective function based on a plurality of objectives.” It is unclear how claim 10 is further narrowing the scope of claim 1 because it is unclear if the greedy algorithm is a second, distinct greedy algorithm process or if claim 10 was meant to be canceled with the amendment incorporating greedy algorithm subject matter into claim 1. For example, it is unclear if there is both a greedy algorithm and an objective function that further comprises a second, distinct greedy 
For the sake of compact prosecution, Examiner is interpreting the greedy algorithm of claim 10 as being the same greedy algorithm of claim 1, which is based on the instant specification in at least [0012, 0065]. Examiner suggests amending to incorporate additional subject matter to further distinguish the “greedy algorithm” of the claims. Appropriate correction is required.
Accordingly, claims 10 and 20 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-10, 11-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutnik et al. (US 20190205999 A1) in view of Garden et al. (US 20190370915 A1) in view of Aich et al. (US 20200104962 A1) in view of Ho et al. (US 20190120640 A1).

Regarding claim 1, Gutnik teaches a method of path selection using vehicle route guidance the method comprising (Fig. 5): 
	receiving, by a computing device, a plurality of requests (paragraph [0105] teaches a user may request search results on the social networking system), 
wherein each request comprises a respective alimentary combination to be assembled by alimentary providers and a respective destination (paragraph [0105] teaches a user may request search results on the social networking system, wherein paragraph [0050] the user may provide order parameters including a location, wherein paragraph [0069] teaches the request can be food for a group event (i.e. alimentary combination) and the system can produce recommendations based on the event, and wherein [0035] teaches the recommendations can be for a particular restaurant, such as Celia’s Mexican Restaurant, and the recommendation can be based on the user’s dietary preferences and other nutritional considerations, as well as in [0045-0046] teach the recommendation can include a plurality of vendors (i.e. alimentary providers); see also: [0053]); 
generating, by the computing device, a nutritionally guided order volume using a first machine-learning process (paragraph [0069] teaches generating food and catering recommendations for a given event, including, for example, in paragraph [0042] teaches the system can produce a personalized meal recommendation of complementary items for a user that has previously specified they are on a Paleo diet, wherein paragraph [0050] the catalog items may qualify as an order parameter if the affinity coefficient is above a certain threshold, wherein parameters include diet considerations like vegetarian, gluten free, vegan, paleo, organic, and more, and wherein paragraph [0111] teaches the system may determine coefficients using machine learning-algorithms based on historical actions and past user responses for the individual and other people), 
wherein generating the nutritionally guided order volume comprises training the first machine- learning process using training data comprising associations between a plurality of past nutritionally guided order volumes and a plurality of past extrinsic circumstances and wherein the trained first machine-learning process is configured to receive the plurality of requests as an input and output the nutritionally guided order volume as a function of the plurality of requests (paragraph [0069] teaches generating food and catering recommendations for a given event, including, for example, in paragraph [0042] teaches the system can produce a personalized meal recommendation of complementary items for a user that has previously specified they are on a Paleo diet, wherein paragraph [0050] the catalog items may qualify as an order parameter if the affinity coefficient is above a certain threshold, wherein parameters include diet considerations like vegetarian, gluten free, vegan, paleo, organic, and more, and wherein paragraph [0111] teaches the system may determine coefficients using machine learning-algorithms based on historical actions and past user responses for the individual and other people); 
computing a guidance-free order volume (paragraph [0069] teaches producing a catering recommendation for the individual for the given events, wherein paragraphs [0076-0078] teach considering the overall preferences food type preferences in order to determine an overall favorite food .
Although Gutnik contemplates food from delivery options, wherein the food can be delivered from a courier (see at least [0048-0052]), Gutnik does not explicitly teach determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume, wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests; generating, by the computing device, a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths, as a function of the determined assembly times, wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider; and a respective destination of the plurality of requests; and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process, wherein pairing further comprises:Page 3 of 17Caldwell Intellectual Property Law, LLC200 Clarendon St. generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes; and pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes.
From the same or similar field of endeavor, Garden teaches determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume (paragraph [0123] teaches the transport instruction for the order requests include specifying times at which various steps for preparing, processing, or cooking of the ingredients and food items should occur, wherein paragraph [0255] teaches the food could be catered (i.e. guidance-free) or for dietary needs dishes, gluten free dishes, off-menu items, customized meals, build-your-own meals, and more (i.e. nutritionally guided order volume); see also: [0144]), 
wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests (paragraph [0141] teaches determining one or more delivery routes based on the predicted future supply needed for the prepared food items for the at least one service area, wherein the routes are determined based on the transport instructions, wherein paragraph [0123] teaches the transport instructions include specifying times for preparing, processing, or cooking the ingredients and food items such that in paragraph [0144] the instructions including the cooking times that can begin cooking food such that the food items are ready as the vehicle arrives at the customer specified location; see also: [0122, 0226-0227]); 
generating, by the computing device, a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths (paragraphs [0227-0228] teach generating a delivery schedule for the food items to be delivered by the one or more vehicles based on the availabilities of the given vehicles, wherein paragraph [0226] teaches the method groups the present order data for the plurality of individual orders into one or more groups based on grouping criteria including similar delivery time periods and similar ingredients; see also: [0086, 0123]), as a function of the determined assembly times (paragraph [0141] teaches determining one or more delivery routes based on the predicted future supply needed for the prepared food items for the at least one service area, wherein the routes are determined based on the transport instructions, wherein paragraph [0123] teaches the transport instructions include specifying times for preparing, processing, or cooking the ingredients and food items; see also: [0122, 0226-0227]), wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider (paragraph [0212] teaches the generation of the delivery schedule includes traveling to a plurality of pickup locations to pick up food items and travel to the plurality of delivery destinations, wherein the schedule is further based on the perishability of the food items, as well as in paragraph [0220] teaches the vehicles pick up the food items from the plurality of pick up destinations and deliver the processed food items to a plurality of delivery destinations); 
and a respective destination of the plurality of requests (paragraph [0212] teaches the generation of the delivery schedule includes traveling to a plurality of pickup locations to pick up food items and travel to the plurality of delivery destinations, wherein the schedule is further based on the perishability of the food items, as well as in paragraph [0226] teaches the present order data is for a plurality of order that may be associated with a least a respective delivery destination, such as the customer delivery location); 
and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier… (paragraph [0220] teaches the method includes autonomously determining the respective availabilities of a plurality of process-in-transit vehicles to be used to process and deliver the food items to the plurality of delivery destinations, wherein paragraph [0069] teaches the predictive information may indicate the route the trucks need to take for the delivery; Examiner’s Note: Examiner, under considerations of the broadest reasonable interpretation of the claimed invention, is interpreting the “courier” as being an unmanned delivery vehicle. This interpretation is found to be reasonably within the scope of the claimed invention, as can be seen in paragraph [0010] of the instant specification, which states the courier may be a “…a person and/or device that transports alimentary combinations to one or more users requesting alimentary combinations.” The alternative indication of “or” indicates the courier may indeed be a device, such as a vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutnik to incorporate the teachings of Goldberg to include determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume, wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests; generating, by the computing device, a plurality of predicted routes as a function of the determined assembly times, wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider; and a respective destination of the plurality of requests; and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier. One would have been motivated to do so in order to 
However, the combination of Gutnik and Garden does not explicitly teach pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process; wherein pairing further comprises:Page 3 of 17Caldwell Intellectual Property Law, LLC200 Clarendon St. generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes; and pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes.
From the same or similar field of endeavor, Aich teaches wherein pairing further comprises: generating an objective function based on a plurality of objectives (paragraph [0048] teaches utilizing an objective function to determine route options for a set of vehicles based on a region of service),
wherein the plurality of objectives includes a numerical score representing a pairing 31057-110USU1between the courier and a respective predicted route of the plurality of predicted routes (paragraph [0048] teaches the objective function can be applied to each proposed routing solution, which can be given an optimized routing score, and wherein the routing is applied for each vehicle and each of the particular routes); 
and pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes (paragraph [0048] teaches the objective function can be applied to each proposed routing solution, which can be given an optimized routing score, and wherein the routing is applied for each vehicle and each of the particular routes, and wherein the routing option is selected for the lowest score for assignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik and Garden to incorporate Aich to include wherein pairing further comprises: generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes a numerical score representing a pairing 31057-110USU1between the courier and a respective predicted route of the plurality of predicted routes; and pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes. One would have been motivated to do so in order to choose optimal routes for customer drop-offs (Aich, [0034]). By incorporating Aich into the teachings of Gutnik, one would determine the best selection of routes to satisfy various requests (Aich, [0061]). 
	Although the combination of Gutnik, Garden, and Aich teach pairing a predicted route with a courier; however, the combination does not explicitly teach pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process.
	From the same or similar field of endeavor, Ho teaches pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process (paragraph [0266] teaches minimizing an objective function for assigning a subset of vehicles to the given requests, wherein paragraphs [0305-0308] teach producing a greedy incremental update of the routing in order to minimize the change of item of dynamic routing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, and Aich to incorporate the teachings of Ho to include pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process. One would be motivated to do so in order to produce a vehicle route with the fastest time by optimizing the given objective (Ho, [0095-0096]). By incorporating Ho into the teachings of Gutnik, one would provide an optimal path that would minimize the cost function based on time, distance, and more objectives (Ho, [0134-0138]). This type of cost minimization would be achieved by applying said Greedy algorithm, as known by one of ordinary skill in the art.
Regarding claim 11, the claim recites limitations already addressed by the rejection of claim 1 as being unpatentable over Gutnik, Garden, Aich, and Ho. Regarding claim 11, Gutnik teaches a system for path selection using vehicle route guidance the system comprising a computing device configured to (Fig. 3). Therefore, claim 11 is rejected as being unpatentable over the combination of Gutnik, Garden, Aich, and Ho.

Regarding claims 2 and 12, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
Gutnik further teaches wherein computing the nutritionally guided order volume further comprises: training the first machine-learning process using training data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances (paragraph [0111] teaches the machine-learning algorithms are trained on historical actions and past user responses, which is utilized to determine the coefficients, and wherein paragraph [0050] the catalog items may qualify as an order parameter if the affinity coefficient is above a certain threshold, wherein parameters include diet considerations like vegetarian, gluten free, vegan, paleo, organic, and more).
However, Gutnik does not explicitly teach receiving at least a current extrinsic circumstance; and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process.
From the same or similar field of endeavor, Garden teaches receiving at least a current extrinsic circumstance (paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance); see also: [0113]); 
and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process (paragraph [0157] teaches the machine learning system can be trained to predict a number of instances of future orders of the respective foods items that are predicted to be received during a future time period for a service area, wherein paragraph i.e. current extrinsic circumstance), and wherein paragraph [0255] teaches the food could be dietary needs dishes, gluten free dishes, off-menu items, customized meals, build-your-own meals; see also: [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the further teachings of Garden to include receiving at least a current extrinsic circumstance; and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating Garden into Gutnik, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 5 and 15, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein computing a guidance- free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances; receiving at least a current extrinsic circumstance; and computing th
From the same or similar field of endeavor, Garden further teaches wherein computing a guidance- free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances (paragraph [0157] teaches training the machine learning system using economic indicator information, event information, and other demand factors, wherein paragraph [0075] teaches event i.e. guidance-free order volume); see also: [0113]); 
receiving at least a current extrinsic circumstance (paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance); see also: [0113]); 
and computing th(paragraph [0157] teaches the machine learning system can be trained to predict a number of instances of future orders of the respective foods items that are predicted to be received during a future time period for a service area, wherein paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance), wherein paragraph [0075] teaches event information including events, sporting events, protests, conferences, and more, which in paragraph [0255] teaches the food could be catering; (i.e. guidance-free order volume); see also: [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the further teachings of Garden to include wherein computing a guidance- free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances; receiving at least a current extrinsic circumstance; and computing th One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating Garden into Gutnik, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 7 and 17, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein generating a plurality of predicted routes further comprises generating at least a compound route.
	From the same or similar field of endeavor, Garden further teaches wherein generating a plurality of predicted routes further comprises generating at least a compound route (paragraph [0226] teaches the method groups the present order data for the plurality of individual orders into one or more groups based on grouping criteria including similar delivery time periods and similar ingredients).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the further teachings of Garden to include wherein generating a plurality of predicted routes further comprises generating at least a compound route. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating Garden into Gutnik, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 8 and 18, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: identifying a plurality of currently active couriers; and assigning the predicted route to a courier of the plurality of active couriers.
	From the same or similar field of endeavor, Garden further teaches wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: identifying a plurality of currently active couriers (paragraph [0227] teaches utilizing the grouped present order data in order to determine the respective availabilities of a plurality of delivery vehicles); and assigning the predicted route to a courier of the plurality of active couriers (paragraphs [0227-0228] teach generating a delivery schedule for the food items to be delivered by the one or more vehicles based on the availabilities of the given vehicles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the further teachings of Garden to include wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: identifying a plurality of currently active couriers; and assigning the predicted route to a courier of the plurality of active couriers. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating Garden into Gutnik, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 9 and 19, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein the objective function further comprises a mixed-integer program.  
From the same or similar field of endeavor, Ho teaches wherein the objective function further comprises a mixed-integer program (paragraph [0266] teaches minimizing an objective function for assigning a subset of vehicles to the given requests, wherein paragraphs [0280-0281] teach the fleet routing problem is solved using generalized dynamic programming, such as a heuristic or Bidirectional Dijkstra’s).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the teachings of Ho to include wherein the objective function further comprises a mixed-integer program. One would be motivated to do so in order to produce a vehicle route with the fastest time by optimizing 

Regarding claims 10 and 20, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein optimizing the objective function further comprises performing a greedy algorithm.  
From the same or similar field of endeavor, Ho teaches wherein optimizing the objective function further comprises performing a greedy algorithm (paragraph [0266] teaches minimizing an objective function for assigning a subset of vehicles to the given requests, wherein paragraphs [0305-0308] teach producing a greedy incremental update of the routing in order to minimize the change of item of dynamic routing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the teachings of Ho to include wherein optimizing the objective function further comprises performing a greedy algorithm. One would be motivated to do so in order to produce a vehicle route with the fastest time by optimizing the given objective (Ho, [0095-0096]). By incorporating Ho into the teachings of Gutnik, one would provide an optimal path that would minimize the cost function based on time, distance, and more objectives (Ho, [0134-0138]). This type of cost minimization would be achieved by applying said Greedy algorithm, as known by one of ordinary skill in the art. 

Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gutnik et al. (US 20190205999 A1) in view of Garden et al. (US 20190370915 A1) in view of Aich et al. (US .

Regarding claims 3 and 13, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume.  
From the same or similar field of endeavor, Havas teaches wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume (paragraph [0013] teaches that in response to the order deadline expiration, the suborders for eh group order are combined into a single aggregated food item order and submitted to the food fulfillment service, wherein paragraphs [0016-0017] teaches producing an aggregated food order for a group of people from a given take-out meal service or restaurant (i.e. per-provider), wherein the food can an alternative food item, such as in paragraph [0026] the alternative food items can be allergy free, vegetarian, gluten free, or more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the teachings of Havas to include wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume. One would have been motivated to do so in order to avoid a mismatch in supply and demand among attendees of a meeting by accommodating diet and food allergy preferences for individuals (Havas, [0003]). By incorporating Havas into the teachings of Gutnik, one would enable an order coordinator to provide group participants the opportunity to select a specific meal, as well as guarantee a proper meal for all participants, even if they fail to submit a preference (Havas, [0016]).

Regarding claims 6 and 16, the combination of Gutnik, Garden, Aich, and Ho teach all the limitations of claims 1 and 11 above.
However, Gutnik does not explicitly teach wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume.  
From the same or similar field of endeavor, Havas teaches wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume (paragraph [0013] teaches that in response to the order deadline expiration, the suborders for the group order are combined into a single aggregated food item order and submitted to the food fulfillment service, wherein paragraphs [0016-0017] teaches producing an aggregated food order for a group of people from a given take-out meal service or restaurant (i.e. per-provider), wherein the food can either be a default food item (i.e. guidance free order) if a user of the group fails to elect an alternative food item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gutnik, Garden, Aich, and Ho to incorporate the teachings of Havas to include wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume.  One would have been motivated to do so in order to avoid a mismatch in supply and demand among attendees of a meeting by accommodating diet and food allergy preferences for individuals (Havas, [0003]). By incorporating Havas into the teachings of Gutnik, one would enable an order coordinator to provide group participants the opportunity to select a specific meal, as well as guarantee a proper meal for all participants, even if they fail to submit a preference (Havas, [0016]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knuepfel et al. (US 20200114523 A1) discloses the system controller applies an optimization algorithm to effectuate a greedy optimization, wherein the optimization is for 
Murdoch et al. (US 20200098466 A1) discloses a system running a meal plan nutrition optimization algorithm that considers preferences, dietary restrictions, health objectives, and more, wherein the optimization system can utilize a greedy algorithm 
Rowland (“Beyoncé Is Using Artificial Intelligence To Help You Eat Vegan,” see 892) discloses using artificial intelligence to produce personalized dietary meal plans for individuals, wherein the system integrates into delivery platforms in order to have a customized bag of groceries delivered to the user, and wherein the meal planner guides consumers to eat good food and shift their habits towards health

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683